DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 8/3/2021 for application number 17/393,143. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
Claims 1-20 are presented for examination.  Claims 1, 19 and 20 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/2/2021 filed prior to FAOM are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 8/3/2021 are deemed acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the related content".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11,  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US Patent Application 2016/0012135; hereinafter Wang) in view of Huyghe et al. (US Patent Application 2019/0340252; hereinafter Huyghe).

As to independent claim 1, Wang teaches a system for situational navigation, the system comprising: 
at least one computer hardware processor [Para 0006]; and 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one computer hardware processor [Para 0006], cause the at least one computer processor to perform a method comprising: 
displaying a list of multiple categories to a user [Para 0087 - A category selection may be received from the user (806). For example, the user may select a category from a dropdown list of available categories of products]; 
obtaining, from the user, a selection of a category from the list of multiple categories [Para 0087 - A category selection may be received from the user (806). For example, the user may select a category from a dropdown list of available categories of products]; 
based at least in part on the selection of the category, determining a list of one or more filters to display to the user [Para 0088 - all category-specific filters included within available filters may be selected (808). For example, where the filters 122 may include a large plurality of filters, each associated with one or more categories, category-specific filters for the category of laptop computers may be selected; Para 0089 - For example, classification model parameters for the selected category, and for each associated category-specific filter, may be determined]; 
displaying the list of one or more filters to the user [Para 0059 - the filter manager 132 may apply a selected filter against the product data 124, so as to display the filter in question within the customized filters 112 in conjunction with a display of a quantity of products within the product data 124 which complies with the filter characteristic]; 
obtaining, from the user, a selection of a first filter from the list of one or more filters, wherein the first filter is associated with a first tag [Para 0063 - individual query terms and phrases may be correlated with attribute tags that do correspond to the merchandise metadata 322. In this way, as described in detail below, e.g., with respect to FIG. 9, future queries may be classified as being associated with specific filters, e.g., of the filters 122 of FIG. 1. For example, historical search queries that include specific colors may be correlated with a color filter, while search queries with terms related to weight (e.g., lightweight, ultraportable, etc.) may be matched with a weight filter of the filters 122. In FIG. 3, this process is represented by a query classification training module 332, in which, as just referenced, tagged queries are correlated with corresponding filters]; and 
Although Wang teaches executing selected filters and generating a search result [Para 0029 - the webpage 106 is likely to assist the user in quickly identifying a desired product], Wang does not explicitly teach:
displaying at least one of a situation or a solution to the user, wherein the at least one of the situation or the solution is associated with one or more tags including the first tag.
However, Huyghe teaches in the same field of endeavor:
displaying at least one of a situation or a solution to the user, wherein the at least one of the situation or the solution is associated with one or more tags including the first tag [Para 0075-0077 - The user interface 600 allows a user to further refine a search of the digital asset collection. Similar to user interfaces 100, 200, 300, 400, and 500, a search field 602 is depicted in one area of the display. Exemplary user interface 600 presents the results from user interface 600 when “Jack Delaney” was selected as additional search term 624. Here, the user interface only suggests moments with metadata associated with “Paris,” “2015,” “Marie Smith,” and “Jack Delaney.” This demonstrates how the selection of numerous search categories can narrow the search, possibly to a single moment, making it easier for users to find specific digital assets within the collection with a few keystrokes. The exemplary user interface 600 depicts only a single moment identified with keyword tag 608 “Paris—Trocadero, Dec. 21, 2015” with associated multimedia content icon 606. Selection of the moment multimedia content icon 606 will return the digital assets associated with that moment]; .
It would have been obvious to one of ordinary skill in art, having the teachings of Wang and Huyghe at the time of filing, to modify a technique for filter customization for search facilitation disclosed by Wang to include the concept of a digital asset search user interface taught by Huyghe to enable a user to quickly and easily filter and search digital assets in a digital asset collection [Huyghe, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of a digital asset search user interface taught by Huyghe to enable a user to quickly and easily filter and search digital assets in a digital asset collection [Huyghe, Para 0003].

As to dependent claim 2, Wang and Huyghe teach the system of claim 1.
Wang further teaches: wherein the method further comprises: obtaining, from the user, a selection of a second filter from the list of one or more filters [Para 0088 - all category-specific filters included within available filters may be selected (808). For example, where the filters 122 may include a large plurality of filters], wherein the second filter is associated with a second tag [Para 0062 - individual query terms and phrases may be correlated with attribute tags that do correspond to the merchandise metadata 322].

As to dependent claim 3, Wang and Huyghe teach the system of claim 2.
Huyghe further teaches: wherein the at least one of a situation or a solution is associated with one or more tags including the first tag and the second tag [Para 0073 - A moment is a collection of digital assets associated with each other both temporally and geographically. A plurality of moment multimedia content icons 410. Each moment multimedia content icon 406 depicts a representative image from the digital assets associated with the moment and a keyword tag 408 identifier that identifies a location and date associated with the digital assets associated with the moment – Examiner notes that the first tag in Fig. 4 is understood as “Paris” and the second tag as “2015”].

As to dependent claim 4, Wang and Huyghe teach the system of claim 1.
Wang further teaches: wherein the list of one or more filters is selected from a plurality of filters, each of which is associated with a respective tag [Para 0088 - all category-specific filters included within available filters may be selected (808). For example, where the filters 122 may include a large plurality of filters; Para 0063 - individual query terms and phrases may be correlated with attribute tags that do correspond to the merchandise metadata 322].

As to dependent claim 5, Wang and Huyghe teach the system of claim 4.
Wang further teaches: wherein determining the list of one or more filters to display to the user is further based on a list of situations and/or solutions, each of which is associated with one or more tags [Para 0089 - Appropriate model parameters may be selected (810). For example, classification model parameters for the selected category, and for each associated category-specific filter, may be determined. For example, as referenced above, for the category of laptop and the filter of price, a model parameter of user income may be selected – Examiner notes that searching for a optimal laptop (“solution”) for a user associated with a specific price point (“tag”)].

As to dependent claim 6, Wang and Huyghe teach the system of claim 5.
Wang further teaches: wherein determining the list of one or more filters to display to the user is further based on a previously selected filter of the plurality of filters [Para 0029 - the server 102 provides the webpage 106 in a manner which accounts for both the personal user profile of the user, including relatively stable or historic characteristics of the user, such as a user's age, income level, or search history, while also considering the individual query 110 representing a current search of the user for a specific product].

As to dependent claim 7, Wang and Huyghe teach the system of claim 6.
Wang further teaches: wherein determining the list of one or more filters to display to the user comprises:
selecting, from the plurality of filters, a set of valid filters wherein, for each valid filter, there is at least one situation and/or solution having among its associated one or more tags:
a tag associated with the previously selected filter; and a tag associated with the valid filter [Para 0061 - the training set 328 may include queries with attribute tags 330, which generally represent specific ones of the historical search query 320 that have been tagged with attributes corresponding directly to the merchandise metadata 322; Para 0062 - For example, in the laptop computer example referenced above, the historical search query 320 may include various instances of words such as lightweight, light, or ultra-portable. Meanwhile, the merchandise metadata 322 may include actual weight of laptop computers, e.g., expressed in pounds. Thus, as part of the training process, each query may be tagged with attributes which relate the specific query term with corresponding attributes of the merchandise metadata 322; Para 0074 - a webpage of the website may be provided to the user, in which the at least one filter for the category is provided in a first portion as a selectable option for the user, and the at least one filter for the query and associated filter value are applied against the products of the category ].

As to dependent claim 8, Wang and Huyghe teach the system of claim 1.
Wang further teaches: wherein determining the list of one or more filters to display to the user comprises: 
wherein the method further comprises:
obtaining, from the user, a selection of a second category from the list of multiple categories;

based at least in part on the selection of the second category, determining a second list of one or more filters to display to the user; and
displaying the second list of one or more filters to the user [Para 0050 – user input associated with the product search of a user may be received via a website (202). For example, the server 102, e.g., the classifier 130 may receive one or both of the specified category 108 and the individual query 110, as part of the product search 104 of a user of the system 100; Para 0051 - A plurality of filters associated with the product search may be identified (204). For example, the classifier 130 may identify the filters 122. In more specific examples, the classifier 130 may receive the category 108, and may select all category-related filters from the filters 122 – Examiner notes that Wang teaches selecting one or more categories].
.
As to dependent claim 9, Wang and Huyghe teach the system of claim 1.
Huyghe further teaches: wherein the at least one of the situation or the solution displayed to the user comprises a first situation, and wherein the first situation comprises an image [Fig. 4 – Examiner considers pics under  “Moments” in Fig 4 as the first situation].

As to dependent claim 10, Wang and Huyghe teach the system of claim 9.
Huyghe further teaches: wherein a first point is displayed within the image [Fig. 4 – Examiner considers the first point as “Paris” related moments in Fig. 4].

As to dependent claim 11, Wang and Huyghe teach the system of claim 10.
Huyghe further teaches: wherein the first point is associated with a second situation, different from the first situation [Fig. 4 – Examiner considers the pics under “Places” as the second  situation, with which Paris is associated].

As to dependent claim 12, Wang and Huyghe teach the system of claim 11.
Huyghe further teaches: wherein the first point comprises a link to the second situation [Fig. 4 – Examiner considers the pics under “Places” as the second  situation, with which Paris is associated].

As to dependent claim 17, Wang and Huyghe teach the system of claim 18.
Wang further teaches: wherein the related content comprises manufacturer information [Para 0036 - the product data 124 may include inventory information characterizing a specific item availability or location for shipping purposes – Examiner considers such inventory and shipping information as manufacturer information].

As to dependent claim 18, Wang and Huyghe teach the system of claim 1.
Wang further teaches: wherein the multiple categories include at least one of: an occupancy category, a system category, a space category, an equipment category, an electrical category, a building and life safety category, and/or a fire protection category [Wang teaches a searching for a laptop category (para 0062), which is considered as “an equipment category”].

As to independent claims 19 and 20, the claims are substantially similar to claim 1 and are rejected on the same ground.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huyghe, further in view of  Mohaparta (US Patent Application 2013/0110814; hereinafter Mohapatra).

As to dependent claim 12, Wang and Huygyhe teach the system claim 11.  
Wang and Huygyhe do not appear to teach: 
wherein the first point comprises a link to the second situation.
However, Mohapatra teaches in the same field of endeavor:
wherein the first point comprises a link to the second situation [Para 0040 - the one or more hot-spots are linked with relevant advertisements and a search query.]; .
It would have been obvious to one of ordinary skill in art, having the teachings of Wang, Huyghe and Mohaparta at the time of filing, to modify a technique for filter customization for search facilitation disclosed by Wang and a digital asset search user interface taught by Huyghe to include the concept of a contextual search on digital images taught by Mohaparta to overcome a need for an efficient method and system for providing contextual search on digital images to the user [Mohaparta, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a contextual search on digital images taught by Mohaparta to overcome a need for an efficient method and system for providing contextual search on digital images to the user [Mohaparta, Para 0004].

As to dependent claim 13, Wang and Huygyhe teach the system of claim 10.
Mohaparta further teaches: wherein the first point comprises a link to a solution [Para 0040 - the one or more hot-spots are linked with relevant advertisements and a search query.].

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huyghe, further in view of  Hall et al.  (US Patent Application 2015/0286670; hereinafter Hall).

As to dependent claim 14, Wang and Huygyhe teach the system of claim 1.
Hall further teaches in the same field of endeavor [Para 0089 - from this view a user can search based on room equipment part or area as sub categories under the building currently selected. This view can also provide the user with information relating to the most recent searches or views for which the user has accessed for quick navigation back to that location]: wherein the at least one of the situation or the solution displayed to the user comprises a first solution, and wherein the first solution comprises one or more code sections [Para 0058 - A description of the room can be provided and various Room Construction Codes and Facility Defined Room Codes. Links can be provided to photographs of interior of room (NESW); to within “Extended Room View” to adjacent rooms visible within view; to “Structural View Above”; to “Structural View Below”; to “Mechanical View”; to “Electrical View”; to “Facility Data”; and to a page displaying Items like Wall Paint Color 1&2, Ceiling type, Mechanical Access Requirements, square feet, cubic feet, flooring. Facility Data Types can be predefined].
It would have been obvious to one of ordinary skill in art, having the teachings of Wang, Huyghe and Hall at the time of filing, to modify a technique for filter customization for search facilitation disclosed by Wang and a digital asset search user interface taught by Huyghe to include the concept of managing facility content and equipment information taught by Hall to obtain more comprehensive building management system that addresses the above outlined problems [Hall, Para 0012].
One of the ordinary skill in the art wanted to be motivated to include the concept of managing facility content and equipment information taught by Hall to obtain more comprehensive building management system that addresses the above outlined problems [Hall, Para 0012].

As to dependent claim 15, Wang and Huygyhe teach the system of claim 14.
Hall further teaches:  wherein the first solution further comprises:
one or more images related to the one or more code sections;
additional text summarizing the one or more code sections, or some combination thereof [Para 0058 - A description of the room can be provided and various Room Construction Codes and Facility Defined Room Codes. Links can be provided to photographs of interior of room (NESW); to within “Extended Room View” to adjacent rooms visible within view; to “Structural View Above”; to “Structural View Below”; to “Mechanical View”; to “Electrical View”; to “Facility Data”; and to a page displaying Items like Wall Paint Color 1&2, Ceiling type, Mechanical Access Requirements, square feet, cubic feet, flooring. Facility Data Types can be predefined].

As to dependent claim 16, Wang and Huygyhe teach the system of claim 14.
Hall further teaches:  at least one link to a second solution, different from the first solution [Para 0056 - A user can select an area from list in order to view area key plan and room listing or make a selection of a room from the room list, which is linked to the Main Room View; Para 0057 - The user can also select an Equipment View, which allows the user to access notes relating to the unique codes that can exist for each piece of equipment that can be tied back to the Equipment View within the appropriate room];
related content, the related content comprising at least one of a document, an image a video, or a link, or a some combination thereof [Para 0056 - If a user navigates to the Building View, general information can be viewed including building address information, general building description information, project code correlating to the original build project, a building code, and top level images of the completed building].


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weinstein et al. (US Patent Application 2013/0222373) teaches displaying a three-dimensional rendering of a multi-level structure having a plurality of units, involving displaying a viewpoint of a three-dimensional rendering of the multi-level structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272- 8352.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176